                                                                                                                        FILED
AO 245B (Rev. 02/18}   Judgment in II Crimina1 Case
                       Sheet I
                                                                                                                          JAN 3 1 2019
                                                                                                                       Clelk, U.S Oiatriel Court
                                                                                                                         District Of Montana
                                          UNITED STATES DISTRICT COURT                                                        Great Falls
                                                                 District of Montana
                                                                           )
              UNITED STATES OF AMERICA                                     )       JUDGMENT IN A CRIMINAL CASE
                                   v.                                      )
                                                                           )
            CATHERINE RENEE WHITE EAGLE                                            Case Number: CR 18-60-GF-BMM-01
                                                                           )
                                                                           )       USM Number: 17336-046
                                                                           )
                                                                           )        Anthony R. Gallagher
                                                                           )       Defendant's Attorney
THE DEFENDANT:
fl! pleaded guilty to count(s)          1 of the Indictment

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                         Offense Ended
 18 U.S.C. §§ 1153(a), 661          Theft                                                                     November 2017                1




       The defendant is sentenced as provided in pages 2 through          __?___ of this judgment. The sentence is imJX>sed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on cmmt(s)
D Count(s)                                                         Dare dismissed on the motion of the United States.
               - - - - - - - - - - - - - Dis
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judg;ment are fully paid. If ordered to pay restitution,
the defenciant must notify the court and United States attorney of material changes in economic circumstances.




                                                                           Brian Morris, United States District Judge
                                                                          Name and Title of Judge


                                                                           1/31/2019
                                                                          Date
     AO 245B (Rev. 02/18) Judgment in a Criminal Case
                          Sbeet4----Probation
                                                                                                     Judgment-Page __2_ of
 DEFENDANT: CATHERINE RENEE WHITE EAGLE
 CASE NUMBER: CR 18-60-GF-BMM-01
                                                             PROBATION
 You are hereby sentenced to probation for a term of:
      5 years.




                                                        MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check if applicable)
4.   Ill You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (checlc if applicable)
6.   D You must participate in an approved program for domestic violence. (check if applicable)
7.   2'.J You must make restitution in accordance with 18 U.S.C, §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (checkifapp/kable}
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
    fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 4A -   Probation
                                                                                                 Judgment-Page---"----- of - - ~ - - -

DEFENDANT: CATHERINE RENEE WHITE EAGLE
CASE NUMBER: CR 18-60-GF-BMM-01

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. Ifnotifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for. the specific pmpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation offic~ related to the conditions of supervi~ion.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 4D - Probation
                                                                                              Judgment-Page   _4__    of       7
DEFENDANT: CATHERINE RENEE WHITE EAGLE
CASE NUMBER: CR 18-60-GF-BMM-01

                                        SPECIAL CONDITIONS OF SUPERVISION

 1. The offender shall be monitored by Radio Frequency (RF} Monitoring for a period of 6 months, and shall abide by all
 technology requirements. The participant shall pay all or part of the costs of participation in the location monitoring program
 as directed by the court and probation officer. This form of location monitoring technology shall be used to monitor the
 following restriction on the offender's movement in the community as well as other court-imposed conditions of release: You
 are restricted to your residence at all times except for employment; education; religious services; medical, substance abuse
 or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities as pre-approved
 in writing by the probation officer.
 2. The defendant shall submit her person, residence, place of employment, vehicles, and papers, to a search, with or without
 a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a condition of
 release. Failure to submit to search may be grounds for revocation. The defendant shall warn any other occupants that the
 premises in which you are living may be subject to searches pursuant to this condition. The defendant shall allow seizure of
 suspected contraband for further examination.
 3. All employment must be approved in advance in writing by the United States Probation Office. The defendant shall
 consent to third-party disclosure to any employer or potential employer.
 4. The defendant will provide the United States Probation Office with any requested financial information and shall incur no
 new lines of credit without prior approval of the United States Probation Office. You must notify the United States Probation
 Office of any material changes in your economic circumstances that might affect your ability to pay restitution, fines, or
 special assessments.
  5. The defendant shall apply all monies received from income tax refunds, lottery winnings, judgments, and/or any other
  anticipated or unexpected financial gains to the outstanding court-ordered financial obligation.
  6. The defendant shall not engage in any gambling or wagering activity of any kind, whether online, over the telephone, or in
  person, and shall not enter any casino or other place of business where gambling is the primary service offered.
  7. You must participate in a gambling addiction treatment program and follow the rules and regulations of that program as
  directed by the United States Probation Office.
  8. The defendant shall participate in a program for mental health treatment as deemed necessary by the United States
  Probation Officer, until the defendant is released from the program by the probation officer. The defendant is to pay part or all
  of the cost of this treatment, as directed by the United States Probation Office.
  9. The defendant shall participate in and complete successfully a program of substance abuse treatment as approved by the
  United States Probation Office, until the defendant is released from the program by the probation officer. The defendant Is to
  pay part or all of the cost of this treatment, as directed by the United States Probation Office.
  1O. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
  primary item of sale subject to the permission of the United States Probation Office.
  11. The defendant shall participate In substance abuse testing, to include not more than 104 urinalysis tests, not more than
  104 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of probation. The
  defendant shall pay all or part of the costs of testing as directed by the United States Probation Office.
  12. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana
  that are not manufactured for human consumption, for the purpose of altering the defendant's mental or physical state.
  13. The defendant shall not purchase, possess, use, distribute, or administer marijuana, or obtain or possess a medical
  marijuana card or prescription.
  14. The defendant shall have no contact with vlctim(s} in the instant offense.
  15. The defendant shall pay restitution in the amount of $49,223. The defendant is to make payments at a rate as directed
  by United States Probation. Payment shall be made to the Clerk, United States District Court, Missouri River Courthouse,
  125 Central Avenue West, Ste. 110, Great Falls, MT 59404 and shall be disbursed to:

 Benevolent and Protective Order of Elks Lodge 1764        $ 1,000
 304 Main Street
 Wolf Point, MT 59201

 National Union Fire Insurance Company                    $48,223
 of Pittsburg, PA (NUFIC}
 c/o 501-530104-bnd1
 PO Box 105795
 Atlanta, GA 30348
AO 245B (Rev. 02/18)   1udgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                              Iudgment- Page _     _,6,__   of     7
 DEFENDANT: CATHERINE RENEE WHITE EAGLE
 CASE NUMBER: CR 18-60-GF-BMM-01
                                                CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                   JVTA Assessment*                         Fine                     Restitution
 TOTALS             $ 100.00                     $ N/A                                     $ WAIVED                $ 49,223.00



 D      The determination of restitution is deferred until      • An Amended Judgment in a Criminal Case (AO 245C) will be entered
                                                           ----
        after such determination.

 l1'i   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned _paYl!!,ent, unless specified otheiwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
        before the United States is paid.

 Name of Payee                                                            Total Loss**                Restitution Ordered          Priority or Percentage
   Benevolent and Protective Order of                                                                             $1,000.00

   Elks Lodge 1764

   304 Main Street

   Wolf Point, MT 59201



   National Union Fire Insurance Company                                                                         $48,223.00

   of Pittsburg, PA (NUFIC)

   c/o 501-530104-bnd 1

   PO Box 105795

   Atlanta, GA 30348




 TOTALS                               s ______o:..:·.:coo=---                          $
                                                                                           ------'----
                                                                                                        49,223.00


 D       Restitution amount ordered pursuant to plea agreement $

 D       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuantto 18 U.S.C. § 3612(!). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuantto 18 U.S.C. § 3612(g).

 ~       The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         D   the interest requirement is waived for the          D       fine   li1l   restitution.

         D   the interest requirement for the       D     fine       •     restitution is modified as follows:

 • Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 1 I0A, and 113A of Title 18 for offenses committed on or
 after September I 3, 1994, but before April 23, 1996.
AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments
                                                                                                                          7_ of
                                                                                                         Judgment- Page _ _                   7
DEFENDANT: CATHERINE RENEE WHITE EAGLE
CASE NUMBER: CR 18-60-GF-BMM-01

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

                                                              due immediately, balance due
A
      •       Lump sum payment of$


              •    not later than                                  , or
              •    in accordance with   •   C,
                                                  •    D,    •     E, or    D Fbelow; or

B     •       Payment to begin immediately (may be combined with           oc,        D D,or      D F below); or

C     D       Payment in equal    _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                           (e.g., months or years), to commence_ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D       Payment in equal    _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                            (e.g., months or years), to commence
                                                               _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

E     D       Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     l '.1   Special instructions regarding the payment of criminal monetary penalties:

               Special assessment shall be due by February 13, 2019. Criminal monetary payments shall be made to the Clerk,
               United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great Falls, MT
               59404, **Assessment/Restitution Catherine Renee White Eagle*•.



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons· Inmate
Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
